Citation Nr: 0938776	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee injury.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The appellant had active service in the Ohio Army National 
Guard from March 1977 to May 1978 with a period of active 
duty training from April 1977 to August 1977.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
connection with his appeal, the appellant requested and was 
scheduled for a hearing before a Veterans Law Judge in August 
2009.  The hearing request was withdrawn in July 2009.  As 
such, no additional action in this regard is needed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for residuals of a left knee injury on the basis of his 
service with the Ohio Army National Guard from March 1977 to 
May 1978.  

Regarding National Guard service, a veteran is a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2009).  Under 38 U.S.C.A. 
§ 101(24) defines the term "active military, naval, or air 
service" as including active duty and any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include full time duty in 
the Armed Forces, other than active duty for training.  
Further, ADT includes full-time duty performed by Reserve or 
National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.6(c) (2009).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
(Emphasis added).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  
The U.S. Court of Appeals for Veterans Claims (Court) has re-
affirmed that service connection is available for injuries, 
and not diseases, sustained on inactive duty for training.  
See Brooks v. Brown, 5 Vet. App. 484 (1993).  Put another 
way, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ADT, or for injury incurred during IDT.  

In this case, there are instructions dated in March 1977 
ordering the appellant to ADT in April 1977 for a period of 
at least 12 weeks with Advanced Individual Training (AIT) at 
Fort Benning starting in June 1977.  His DD 214 for this 
period of service reveals he was relieved from ADT in August 
1977.  He was subsequently discharged from National Guard 
service in May 1978 due to conviction by civil courts.  The 
Board notes that the service connection has not been 
established for any disability and as a result the appellant 
has not achieved status as a veteran pursuant to 38 U.S.C.A. 
§ 101(24) (B).  

With the exception of a July 1977 separation physical, there 
are no service treatment records associated with the claims 
file.  In January 2009, the RO requested the appellant's 
service records through the National Personnel Records Center 
(NPRC), later issuing a formal finding in May 2009 that the 
records were unavailable.  The Board notes that in its 
request the RO provided the dates December 1, 1979 to 
December 31, 1979, which appear to be in connection with 
appellant's post-service knee surgery performed at that time.  
It does not appear that records were ever requested using the 
correct dates of service.  

The availability and relevance of the service treatment 
records is unclear; the Court has held, however, that VA may 
be obligated to assist a claimant where he specifically 
requests certain assistance in acquiring medical evidence 
which might substantiate his claim, and where the evidence 
before the Board raises notice of pertinent records which may 
constitute new and material evidence sufficient to justify 
reopening a prior claim.  See White v. Derwinski, 1 Vet. App. 
519, 520- 21 (1991) and Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992).  Therefore, the RO should attempt to obtain these 
records on remand.  Based on the foregoing, the Board finds 
that additional efforts should be made to obtain service 
treatment records during the time period in question, April 
1977 to August 1977.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the appellant 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

He should be advised of the specific 
regulations governing service connection 
where there is reserve component service, 
such as active duty for training (ADT) or 
inactive duty for training (IDT).  See 
38 C.F.R. § 3.6(a) (2009).  

2.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
the Department of the Ohio Army National 
Guard and any other appropriate sources 
to obtain all examination and treatment 
records related with his National Guard 
service from March 1977 to May 1978, 
particularly the period of ADT from April 
1977 to August 1977.  The appellant's 
assistance in this undertaking should be 
solicited if necessary.  Any unsuccessful 
attempts to obtain this information 
should be properly documented in the 
claims file, to include the preparation 
of a memorandum of unavailability, if 
warranted.  A letter should be sent to 
the appellant informing him of the steps 
taken to obtain the records, listing 
alternative sources, and requesting him 
to furnish any records in his possession 
or to identify the possible location of 
such records.

3.  If the ADT dates shown correlate with 
the onset of any of the claimed left knee 
disability, schedule the appellant for an 
appropriate VA examination.  After 
reviewing the claims file and conducting 
an examination, the examiner should 
render an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current left knee 
disability is causally or etiologically 
related to the appellant's period of ADT 
between April 1977 and August 1977.  If 
the left knee disability cannot be 
regarded as having been incurred during 
this period of ADT, the examiner should 
specifically indicate so.  Any opinion 
provided should include discussion of 
specific evidence of record.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the appellant an appropriate SSOC 
to and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


